Exhibit Letter of Intent March Gentlemen: This letter confirms our agreement on the principal terms and conditions of Yale Resources Ltd. ("Yale") proposing to grant an option toSilver America Inc. ("SILVER AMERICA") to acquire a property interest in the Guadalupe property in Zacatcas State, Mexico, more particularly described in Schedule "B" attached hereto (the "Property"). Each party understands and agrees that preparation and execution of a definitive agreement is required and that it will contain the Gems set forth in Schedule "A" and may include additional terms as Yale and SILVER AMERICA might agree to after good faith negotiation. This Letter of Intent is intended to be binding with respect to the matters discussed in Schedule "A". This Letter of Intent may be executed in one or more counterparts, each of which shall be deemed an original for all purposes. YALE RESOURCES LTD. By: /s/Ian Foreman Name: Ian Foreman Title :President SILVER AMERICA INC. By: /s/Johannes Petersen Name :Johannes Petersen Title : CFO, Director 1 Schedule "A" Yale Resources Ltd. / SILVER AMERICA Inc. TERM SHEET March This term sheet of the Letter of Intent sets forth the proposed terms and structure of a transaction in which Yale will grant an option to SILVER AMERICA to acquire a 90% interest in the Property.
